Citation Nr: 0020215	
Decision Date: 08/01/00    Archive Date: 08/09/00

DOCKET NO.  96-17 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating in excess of 50 percent 
for post-traumatic encephalopathy.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
October 1944.  

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
November 1997 and August 1999, the Board remanded this case 
to the RO for additional development.  In August 1999, it was 
noted that the veteran had raised the issue of a total rating 
based on individual unemployability due to his service-
connected disability.  The RO's attention was directed to the 
claim for any action it deemed appropriate.  A Statement of 
the Case on the claim of entitlement to an individual 
unemployability was issued by the RO in March 2000.  A timely 
substantive appeal to this Statement of the Case was not 
received from the veteran or his representative.  However, 
for reasons that will become clear below, the claim of 
entitlement to individual unemployability due to the service-
connected disability has been effectively rendered moot by 
the Board's determination in this case.  The Board notes in 
this context that a schedular total rating is the greater 
benefit as it, unlike a total rating based upon individual 
unemployability, is essential to creating basic entitlement, 
provided other requirements are met, to certain other 
statutory awards.  


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the appeal has been obtained and the 
VA has fulfilled its duty to assist the veteran in the 
development of all facts pertinent to his claim.  

2.  The Board cannot distinguish between the service-
connected post-traumatic encephalopathy, evaluated as 
50 percent disabling, and any nonservice-connected dementia.  

3.  Resolving the benefit of the doubt in the veteran's 
favor, the service-connected post-traumatic encephalopathy is 
productive of a total social and industrial impairment.  


CONCLUSION OF LAW

Resolving the benefit of the doubt in the veteran's favor, 
the criteria for a total disability evaluation for post-
traumatic encephalopathy have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.3, 
4.7, 4.124(a), Diagnostic Code 8045, 4.130, Diagnostic 
Code 9304 (effective November 7, 1996) and 38 C.F.R. § 4.132, 
Diagnostic Code 9304 (effective prior to November 7, 1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  The service-connected 
condition has been evaluated under 38 C.F.R. § 4.124(a), 
Diagnostic Code 8045 (disease due to trauma), 38 C.F.R. 
§ 4.132, Diagnostic Code 9304 (dementia due to head trauma) 
(effective prior to November 7, 1996), and 38 C.F.R. § 4.130, 
Diagnostic Code 9304 (dementia due to head trauma) (effective 
November 7, 1996).  The VA Schedule of Ratings for Mental 
Disorders has been amended and redesignated as 38 C.F.R. 
§ 4.130 (1999), effective November 7, 1996.  Under the new 
regulation, the evaluation criteria have substantially 
changed, focusing on the individual symptoms as manifested 
throughout the record, rather than on medical opinions 
characterizing overall social and industrial impairment as 
mild, definite, considerable, severe or total.  The Board 
will evaluate the veteran's condition under both the new and 
old criteria.  

Under the current rating criteria, a 100 percent evaluation 
is provided where there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  A 70 percent evaluation is provided where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance or hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 50 percent evaluation 
requires occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
Flattened affect; circumstantial, circumlocutory, or stereo-
type speech; panic attacks more than once a week; difficulty 
in understanding complex commands; impairment of shot and 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 30 percent evaluation is provided for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 10 percent 
evaluation is provided for occupational and social impairment 
with mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during the periods of significant stress, or, symptoms 
controlled by continuous medication.  38 C.F.R. § 4.130 
(1999).

Under 38 C.F.R. § 4.132, Diagnostic Code 9411 (effective 
prior to November 7, 1996), a 100 percent evaluation is 
warranted when the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community, totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral process 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; 
demonstrably unable to obtain or retain employment.  A 70 
percent evaluation is warranted when the ability to establish 
and maintain effective or favorable relationships with people 
is severely impaired; the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  A 50 percent 
evaluation is warranted when the ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired; by reason of psychoneurologic symptoms 
the reliability, flexibility and efficiency levels are so 
reduced as to result in considerable industrial impairment.   
A 30 percent evaluation under the old criteria may be 
assigned if there is a definite impairment in establishing or 
maintaining relationships and for symptoms producing definite 
industrial impairment.  A 10 percent evaluation under the old 
rating criteria is warranted when emotional tension or other 
evidence of anxiety is productive of mild social and 
industrial impairment.

In this case, the critical issue has not been whether the 
veteran is totally disabled.  The medical evidence of record 
clearly indicates that he is totally disabled due to 
dementia, hypertension, asthma, glaucoma, depression, chronic 
obstructive pulmonary disease, and degenerative joint 
disease.  The critical question is whether the service-
connected post-traumatic encephalopathy has caused his total 
industrial impairment.  As the Board noted at the time of the 
remand in November 1997, the two recent VA examination 
reports appeared to conflict.  One report attributed 
increasing symptoms of dementia to the service connected 
disability stemming from the head injury in service, while 
the second appeared to attribute the increasing symptoms to 
an intercurrent cause arising from post service pathology.  

Accordingly, the Board sought additional medical analysis and 
opinion.  In a January 2000 VA psychiatric evaluation, the 
physician stated that the veteran had dementia "likely due 
to vascular causes."  The basis for the determination 
appeared to be that recent studies did not show findings 
fully consistent with dementia from the head injury.  

In assessing the above evidence, the Board finds that the 
opinion that the veteran's increasing symptoms are due to 
service is not qualified and is supported by a rationale.  
While there are two opinions attributing the increased 
symptoms to post service, and thus nonservice connected 
causes, those opinions are framed in qualified language.  
This is particularly important where the Board is called upon 
to clearly distinguish between the manifestations of the 
service connected disability and the nonservice connected 
disability.  The Board finds that in this particular case, 
the two opinions against the claim do not demonstrate that 
such a clear-cut distinction is discernible. 

In resolving this ultimate issue, the Board is mindful of the 
doctrine of reasonable doubt.  As the U.S. Court of Appeals 
for Veterans Claims (Court) has written:

	A unique standard of proof applies in 
decisions on claims for veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a veteran is 
entitled to the "benefit of the doubt" 
when there is a proximate balance of 
positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Based on the evidence cited above, the Board finds that it 
can not distinguish clearly between the service-connected 
post-traumatic encephalopathy and any nonservice-connected 
mental disorder.  Accordingly, the veteran is entitled to the 
benefit of the doubt.  As a result, the Board finds 
sufficient medical evidence to determine that the service-
connected disability causes a total occupational and social 
impairment.  The Board further finds sufficient medical 
evidence to determine that he is entitled to a 100 percent 
disability evaluation due to the service-connected disability 
based on both the old and new criteria.  While the veteran 
suffers from several nonservice-connected disabilities, based 
on the current evidence of record the Board finds sufficient 
medical information is available to determine that he is 
entitled to a 100 percent rating due to the sole service-
connected disability.  Consequently, the claim is granted.  


ORDER

Entitlement to a 100 percent disability evaluation due to the 
service-connected post-traumatic encephalopathy is granted, 
subject to the governing criteria applicable to the payment 
of monetary benefits.  


		
	Richard B. Frank
	Member, Board of Veterans' Appeals




 

